[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Plaintiff-appellant, Henry L. Hooten, appeals the trial court's grant of summary judgment to defendant-appellee, Safe Auto Insurance Company. This is now the second time the case has been before us.1 Hooten raises one assignment of error.
In his sole assignment of error, Hooten argues that the trial court erred in granting Safe Auto's motion for summary judgment without first setting a date for a hearing on the motion or for a date of submission. We agree.
This court has repeatedly held that, notwithstanding Loc.R. 14 of the Hamilton County Court of Common Pleas, the trial court before determining a summary-judgment motion, is required to set either a date for hearing or a date of submission.2 In this case, the trial court did neither. As a result, we sustain the assignment of error, reverse the judgment of the trial court, and remand the cause for further proceedings in accordance with the law.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Painter, P.J., Doan and Sundermann, JJ.
1 See Hooten v. Safe Auto Ins. Co. (May 19, 2000), 1st Dist. No. C-990684.
2 See Griffith v. Wackenhut Corp. (July 6, 1998), 1st Dist. No. C-870836; Estep v. Insignia Management Co. (Mar. 26, 1997), 1st Dist. No. C-960092; Manor Care Nursing and Rehabilitation Center v. Thomas
(1997), 123 Ohio App.3d 481, 704 N.E.2d 593; Hyman v. McGraw (Dec. 10, 1999), 1st Dist. No. C-990013.